UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-25141 METROCORP BANCSHARES, INC. (Exact name of registrant as specified in its charter) Texas 76-0579161 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9600 Bellaire Boulevard, Suite252 Houston, Texas 77036 (Address of principal executive offices including zip code) (713)776-3876 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer R Non-accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo R As of August 2, 2007, the number of outstanding shares of Common Stock, par value $1.00 per share, was 10,971,117. 1 PART I FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements. METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) June 30, 2007 December 31, 2006 ASSETS Cash and due from banks $ 22,787 $ 25,709 Federal funds sold and other short-term investments 40,562 125,649 Total cash and cash equivalents 63,349 151,358 Securities available-for-sale, at fair value 164,412 181,544 Other investments 4,796 4,931 Loans, net of allowance for loan losses of$12,661 and $11,436, respectively 1,067,614 875,120 Accrued interest receivable 6,326 5,841 Premises and equipment, net 8,501 7,585 Goodwill 21,827 21,827 Core deposit intangibles, net 930 1,103 Customers' liability on acceptances 8,828 7,693 Foreclosed assets, net 2,464 2,747 Cash value of bank owned life insurance (BOLI) 25,078 - Other assets 10,403 8,685 Total assets $ 1,384,528 $ 1,268,434 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 210,482 $ 208,750 Interest-bearing 994,188 872,914 Total deposits 1,204,670 1,081,664 Junior subordinated debentures 36,083 36,083 Other borrowings 10,739 26,316 Accrued interest payable 1,954 1,822 Acceptances outstanding 8,828 7,693 Other liabilities 10,417 8,908 Total liabilities 1,272,691 1,162,486 Commitments and contingencies - - Shareholders' equity: Common stock, $1.00 par value, 50,000,000 shares authorized; 10,994,965 shares issued and 10,966,887 shares and 10,946,135 shares outstanding at June 30, 2007 and December 31, 2006, respectively 10,995 10,995 Additional paid-in capital 26,656 25,974 Retained earnings 77,069 71,783 Accumulated other comprehensive loss (2,657 ) (2,421 ) Treasury stock, at cost (226 ) (383 ) Total shareholders' equity 111,837 105,948 Total liabilities and shareholders' equity $ 1,384,528 $ 1,268,434 See accompanying notes to condensed consolidated financial statements 2 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Interest income: Loans $ 22,908 $ 17,839 $ 43,529 $ 34,270 Securities: Taxable 1,768 2,130 3,632 4,339 Tax-exempt 76 187 161 393 Other investments 70 66 138 121 Federal funds sold and other short-term investments 850 1,021 1,818 1,659 Total interest income 25,672 21,243 49,278 40,782 Interest expense: Time deposits 8,162 5,801 15,763 10,828 Demand and savings deposits 2,503 1,392 4,028 2,308 Junior subordinated debentures 525 525 1,045 1,045 Other borrowings 265 316 589 639 Total interest expense 11,455 8,034 21,425 14,820 Net interest income 14,217 13,209 27,853 25,962 Provision for loan losses 468 188 605 446 Net interest income after provision for loan losses 13,749 13,021 27,248 25,516 Noninterest income: Service fees 1,262 1,445 2,478 2,906 Loan-related fees 151 224 328 435 Letters of credit commissions and fees 203 207 407 378 Gain on sale of loans 251 - 251 - Other noninterest income 132 78 201 146 Total noninterest income 1,999 1,954 3,665 3,865 Noninterest expenses: Salaries and employee benefits 6,251 5,332 11,997 10,622 Occupancy and equipment 2,042 1,658 4,012 3,202 Foreclosed assets, net (132 ) 118 (90 ) 161 Other noninterest expense 2,725 2,546 5,192 5,180 Total noninterest expenses 10,886 9,654 21,111 19,165 Income before provision for income taxes 4,862 5,321 9,802 10,216 Provision for income taxes 1,789 1,929 3,639 3,593 Net income $ 3,073 $ 3,392 $ 6,163 $ 6,623 Earnings per common share: Basic $ 0.28 $ 0.31 $ 0.56 $ 0.61 Diluted $ 0.28 $ 0.31 $ 0.55 $ 0.60 Weighted average shares outstanding: Basic 10,962 10,895 10,957 10,881 Diluted 11,171 11,097 11,167 11,072 Dividends per common share $ 0.04 $ 0.04 $ 0.08 $ 0.08 See accompanying notes to condensed consolidated financial statements 3 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 Net income $ 3,073 $ 3,392 $ 6,163 6,623 Other comprehensive loss, net of tax: Unrealized loss on investment securities, net: Unrealized holdingloss arising during the period (603 ) (1,324 ) (236 ) (1,804 ) Less: reclassification adjustment for gain included in net income - - - 1 Other comprehensive loss (603 ) (1,324 ) (236 ) (1,805 ) Total comprehensive income $ 2,470 $ 2,068 $ 5,927 $ 4,818 METROCORP BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY For the Six Months Ended June 30, 2007 (In thousands) (Unaudited) Common Stock Additional Paid-In Retained Accumulated Other Comprehensive Treasury Stock Shares At Par Capital Earnings Loss At Cost Total Balance at December 31, 2006 10,946 $ 10,995 $ 25,974 $ 71,783 $ (2,421 ) $ (383 ) $ 105,948 Re-issuance of treasury stock 21 - 224 - - 157 381 Stock-based compensation expense - - 458 - - - 458 Net income - - - 6,163 - - 6,163 Other comprehensive loss - (236 ) - (236 ) Cash dividends ($0.08 per share) - - - (877 ) - - (877 ) Balance at June 30, 2007 10,967 $ 10,995 $ 26,656 $ 77,069 $ (2,657 ) $ (226 ) $ 111,837 See accompanying notes to condensed consolidated financial statements 4 METROCORP BANCSHARES, INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 6,163 $ 6,623 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation 895 671 Provision for loan losses 605 446 Gain on sale or call of securities, net - (2 ) Loss (gain) on foreclosed assets (268 ) - Loss on sale and disposal of premises and equipment - 98 Gain on sale of loans (251 ) - Amortization of premiums and discounts on securities 35 46 Amortization of deferred loan fees and discounts (1,345 ) (1,192 ) Amortization of core deposit intangibles 173 236 Stock-based compensation 458 111 Excess tax benefits from stock-based compensation - (12 ) Changes in: Accrued interest receivable (485 ) (461 ) Other assets (1,664 ) 1,358 Accrued interest payable 132 116 Other liabilities 1,507 1,663 Net cash (used in) provided by operating activities 5,955 9,701 Cash flows from investing activities: Purchases of securities available-for-sale (378 ) (1,098 ) Purchase of bank owned life insurance (25,000 ) Proceeds from maturities and principal paydowns of securities available-for-sale 17,242 22,301 Net change in loans (191,503 ) (54,385 ) Proceeds from sale of foreclosed assets 551 - Purchases of premises and equipment (1,811 ) (1,347 ) Net cash used in investing activities (200,899 ) (34,529 ) Cash flows from financing activities: Net change in: Deposits 123,006 50,077 Other borrowings (15,577 ) (549 ) Proceeds from stock option exercises 108 350 Re-issuance of treasury stock 273 485 Dividends paid (875 ) (869 ) Excess tax benefits from stock-based compensation - 12 Net cash provided by financing activities 106,935 49,506 Net (decrease) increase in cash and cash equivalents (88,009 ) 24,678 Cash and cash equivalents at beginning of period 151,358 81,812 Cash and cash equivalents at end of period $ 63,349 $ 106,490 See accompanying notes to condensed consolidated financial statements 5 METROCORP BANCSHARES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The unaudited condensed consolidated financial statements include the accounts of MetroCorp Bancshares, Inc. (the “Company”) and wholly-owned subsidiaries, MetroBank, National Association (“MetroBank”) and Metro United Bank (“Metro United”), in Texas and California, respectively (collectively, the “Banks”).MetroBank is engaged in commercial banking activities through its thirteen branches in the greater Houston and Dallas, Texas metropolitan areas, and Metro United is engaged in commercial banking activities through its six branches in the greater San Diego, Los Angeles and San Francisco, California metropolitan areas. All significant intercompany accounts and transactions have been eliminated in consolidation. Certain principles which significantly affect the determination of financial position, results of operations and cash flows are summarized below. The Company determines whether it has a controlling financial interest in an entity by first evaluating whether the entity is a voting interest entity or a variable interest entity under accounting principles generally accepted in the United States of America.Voting interest entities are entities in which the total equity investment at risk is sufficient to enable the entity to finance itself independently and provides the equity holders with the obligation to absorb losses, the right to receive residual returns and the right to make decisions about the entity’s activities.The Company consolidates voting interest entities in which it has all, or at least a majority of, the voting interest.As defined in applicable accounting standards, variable interest entities, (“VIEs”) are entities that lack one or more of the characteristics of a voting interest entity.A controlling financial interest is present when an enterprise has a variable interest, or a combination of variable interests, that will absorb a majority of the entity’s expected losses, receive a majority of the entity’s expected residual returns, or both.The enterprise with a controlling financial interest, known as the primary beneficiary, consolidates the VIE.The Company’s wholly owned subsidiary, MCBI Statutory Trust I, is a VIE for which the Company is not the primary beneficiary.Accordingly, the accounts of this entity are not consolidated in the Company’s financial statements. The accompanying unaudited condensed consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions for Form 10-Q. In the opinion of management, the unaudited condensed consolidated financial statements reflect all adjustments, consisting only of normal and recurring adjustments, necessary for a fair statement of the Company’s financial position at June 30, 2007, results of operations for the three and six months ended June 30, 2007 and 2006, and cash flows for the three and six months ended June 30, 2007 and 2006. Interim period results are not necessarily indicative of results for a full-year period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Certain amounts applicable to the prior periods have been reclassified to conform to the classifications currently used. Such reclassifications had no effect on net income, shareholders’ equity, or cash flows. These financial statements and the notes thereto should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December31, 2006. 6 METROCORP BANCSHARES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2. SECURITIES The amortized cost and approximate fair value of securities is as follows: As of June 30, 2007 As of December 31, 2006 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In thousands) Securities available for sale U.S. Government agencies $ 26 $ 1 $ - $ 27 $ 28 $ 1 $ - $ 29 U.S. Government sponsored enterprises 36,924 - (468 ) 36,456 36,906 - (510 ) 36,396 Obligations of state and political subdivisions 5,935 116 - 6,051 7,425 157 - 7,582 Mortgage-backed securities and collateralized mortgage obligations 105,880 59 (3,285 ) 102,654 121,196 62 (3,060 ) 118,198 Other debt securities 70 2 (1 ) 71 143 1 (1 ) 143 Investment in ARM and CRA funds 19,757 - (604 ) 19,153 19,658 - (462 ) 19,196 Total available for sale securities $ 168,592 $ 178 $ (4,358 ) $ 164,412 $ 185,356 $ 221 $ (4,033 ) $ 181,544 Other investments FHLB/Federal Reserve Bank stock $ 3,713 $ - $ - $ 3,713 $ 3,848 $ - $ - $ 3,848 Investment in subsidiary trust 1,083 - - 1,083 1,083 - - 1,083 Total other investments $ 4,796 $ - $ - $ 4,796 $ 4,931 $ - $ - $ 4,931 The following table displays the gross unrealized losses and fair value of investments as of June 30, 2007 that were in a continuous unrealized loss position for the periods indicated: Less Than 12 Months Greater Than 12 Months Total Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses (In thousands) U. S. Government sponsored enterprises $ - $ - $ 36,456 $ (468 ) $ 36,456 $ (468 ) Mortgage-backed securities and collateralized mortgage obligations 10,535 (161 ) 85,436 (3,124 ) 95,971 (3,285 ) Other debt securities 6 (1 ) - - 6 (1 ) Investment in ARM and CRA funds 4,490 (89 ) 14,663 (515 ) 19,153 (604 ) Total securities $ 15,031 $ (251 ) $ 136,555 $ (4,107 ) $ 151,586 $ (4,358 ) Declines in the fair value of individual securities below their cost that are other than temporary would result in realized losses as the individual securities are written down to their fair value. Management believes that based upon the credit quality of the debt securities and the Company’s intent and ability to hold the securities until their recovery, none of the unrealized losses should be considered other than temporary. 7 METROCORP BANCSHARES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3. ALLOWANCE FOR LOAN LOSSES The following table presents an analysis of the allowance for loan losses as of and for the periods indicated: As of and for the Three Months Ended June 30, As of and for the Six Months Ended June 30, 2007 2006 2007 2006 (In thousands) Allowance for loan losses at beginning of period $ 11,900 $ 13,729 $ 11,436 $ 13,169 Provision for loan losses 468 188 605 446 Charge-offs (301 ) (1,140 ) (527 ) (2,237 ) Recoveries 594 128 1,147 1,527 Allowance for loan losses at end of period $ 12,661 $ 12,905 $ 12,661 $ 12,905 4. INCOME TAXES The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxesan Interpretation of FASB Statement 109” ("FIN 48") on January 1, 2007. This Interpretation provides that the tax effects from an uncertain tax position can be recognized in the financial statements, only if the position is more likely than not of being sustained on examination by taxing authorities, based on the technical merits of the position. Adoption of this standard on January 1, 2007 did not have a material effect on the Company's consolidated results of operations or financial condition.Additionally, the Company had no unrecognized tax benefits as of June 30, 2007, and as a result there is no impact on the Company's effective tax rate. To the extent penalties and interest would be assessed on any underpayment of income tax, such amounts have been accrued and classified as a component of income tax expense in the financial statements.This is an accounting policy election made by the Company that is a continuation of the Company's historical policy and will continue to be consistently applied in the future.As of June 30, 2007, the Company has not accrued any interest and penalties related to unrecognized tax benefits. The Company does not anticipate a significant change in the balance of unrecognized tax benefits within the next 12 months. The Company is subject to taxation in the United States and Texas and California.State income tax returns are generally subject to examination for a period of three to five years after filing.The state impact of any changes made to the federal return remains subject to examination by various states for a period up to one year after formal notification to the state. The Company is open to federal tax authority examinations for the tax years ended December 31, 2003 through December 31, 2006. 5. EARNINGS PER COMMON SHARE Basic earnings per share (“EPS”) is computed by dividing net income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted EPS is computed by dividing net income available to common shareholders by the weighted-average number of common shares and potentially dilutive common shares outstanding during the period. Stock options can be dilutive common shares and are therefore considered in the earnings per share calculation, if dilutive.Stock options that are antidilutive are excluded from earnings per share calculation.Stock options are antidilutive when the exercise price is higher than the current market price of the Company’s common stock.As of June 30, 2007 and 2006, there were 48,865 and 22,299 antidilutive stock options, respectively.The number of potentially dilutive common shares is determined using the treasury stock method. 8 METROCORP BANCSHARES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of and for the Three Months Ended June 30, As of and for the Six Months Ended June 30, 2007 2006 2007 2006 (In thousands, except per share amounts) Net income available to common shareholders $ 3,073 $ 3,392 $ 6,163 $ 6,623 Weighted average common shares outstanding: Basic 10,962 10,895 10,958 10,881 Shares issuable under stock option and purchase plans 209 202 209 191 Diluted 11,171 11,097 11,167 11,072 Earnings per common share: Basic $ 0.28 $ 0.31 $ 0.56 $ 0.61 Diluted $ 0.28 $ 0.31 $ 0.55 $ 0.60 6. LITIGATION The Company is involved in various litigation that arises from time to time in the normal course of business. In the opinion of management, after consultations with its legal counsel, such litigation is not expected to have a material adverse effect of the Company’s consolidated financial position, result of operations or cash flows. 7. OFF-BALANCE SHEET ACTIVITIES The Company is party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers. These financial instruments include various guarantees, commitments to extend credit and standby letters of credit. Additionally, these instruments may involve, to varying degrees, credit risk in excess of the amount recognized in the statement of financial condition. The Company’s maximum exposure to credit loss under such arrangements is represented by the contractual amount of those instruments. The Company applies the same credit policies and collateralization guidelines in making commitments and conditional obligations as it does for on-balance sheet instruments. Off-balance sheet financial instruments include commitments to extend credit and guarantees under standby and other letters of credit. The contractual amount of the Company’s financial instruments with off-balance sheet risk as of June 30, 2007 and December 31, 2006 is presented below: As of June 30, 2007 As of December 31, 2006 (Dollars in thousands) Unfunded loan commitments including unfunded lines of credit $ 306,758 $ 234,501 Standby letters of credit 9,002 7,597 Commercial letters of credit 11,846 9,596 Operating leases 10,170 9,718 Total financial instruments with off-balance sheet risk $ 337,776 $ 261,412 9 METROCORP BANCSHARES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 8. OPERATING SEGMENT INFORMATION The Company operates two community banks in distinct geographical areas, and manages its operations and prepares management reports and other information with a primary focus on these geographical areas.Performance assessment and resource allocation are based upon this geographical structure.The operating segment identified as “Other” includes the parent company and eliminations of transactions between segments. The accounting policies of the individual operating segments are the same as those of the Company as described in Note 1. Transactions between operating segments are primarily conducted at fair value, resulting in profits that are eliminated for reporting consolidated results of operations.Operating segments pay for centrally provided services based upon estimated or actual usage of those services. The following is a summary of selected operating segment information as of and for the three and six months ended June 30, 2007 and 2006: For the three months ended June 30, 2007 For the three months ended June 30, 2006 MetroBank Metro United Other Consolidated Company MetroBank Metro United Other Consolidated Company (In thousands) Total interest income $ 19,551 $ 6,105 $ 16 $ 25,672 $ 17,531 $ 3,696 $ 16 $ 21,243 Total interest expense 7,773 3,157 525 11,455 5,906 1,603 525 8,034 Net interest income 11,778 2,948 (509 ) 14,217 11,625 2,093 (509 ) 13,209 Provision for loan losses 19 449 - 468 131 57 - 188 Net interest income after provision for loan losses 11,759 2,499 (509 ) 13,749 11,494 2,036 (509 ) 13,021 Noninterest income 2,060 134 (195 ) 1,999 1,885 69 - 1,954 Noninterest expense 8,218 2,410 258 10,886 8,079 1,272 303 9,654 Income before income tax provision 5,601 223 (962 ) 4,862 5,300 833 (812 ) 5,321 Provision for income taxes 1,926 120 (257 ) 1,789 1,863 333 (267 ) 1,929 Net income $ 3,675 $ 103 $ (705 ) $ 3,073 $ 3,437 $ 500 $ (545 ) $ 3,392 10 METROCORP BANCSHARES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the six months ended June 30, 2007 For the six months ended June 30, 2006 MetroBank Metro United Other Consolidated Company MetroBank Metro United Other Consolidated Company (In thousands) Total interest income $ 38,140 $ 11,104 $ 34 $ 49,278 $ 33,715 $ 7,034 $ 33 $ 40,782 Total interest expense 14,652 5,727 1,046 21,425 10,665 3,110 1,045 14,820 Net interest income 23,488 5,377 (1,012 ) 27,853 23,050 3,924 (1,012 ) 25,962 Provision for loan losses 19 586 - 605 336 110 - 446 Net interest income after provision for loan losses 23,469 4,791 (1,012 ) 27,248 22,714 3,814 (1,012 ) 25,516 Noninterest income 3,683 210 (228 ) 3,665 3,719 146 - 3,865 Noninterest expense 16,074 4,502 535 21,111 16,069 2,387 709 19,165 Income before income tax provision 11,078 499 (1,775 ) 9,802 10,364 1,573 (1,721 ) 10,216 Provision for income taxes 3,898 245 (504 ) 3,639 3,594 579 (580 ) 3,593 Net income $ 7,180 $ 254 $ (1,271 ) $ 6,163 $ 6,770 $ 994 $ (1,141 ) $ 6,623 As of June 30, 2007 As of June 30, 2006 MetroBank Metro United Other Consolidated Company MetroBank Metro United Other Consolidated Company (In thousands) Net loans $ 779,941 $ 287,673 $ - $ 1,067,614 $ 665,538 $ 147,477 $ - $ 813,015 Total assets 1,047,647 335,561 1,320 1,384,528 978,472 208,074 1,199 1,187,745 Deposits 939,625 272,071 (7,026 ) 1,204,670 848,520 165,826 (2,519 ) 1,011,827 9. NEW ACCOUNTING PRONOUNCEMENTS In February2007, the Financial Accounting Standards Board (“FASB”) issued Statement No.159, “The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No.115,” which establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. This standard requires companies to provide additional information that will help investors and other users of financial statements to more easily understand the effect of the company’s choice to use fair value on its earnings. It also requires entities to display the fair value of those assets and liabilities for which the company has chosen to use fair value on the face of the balance sheet. This new guidance does not eliminate disclosure requirements included in other accounting standards, including fair value measurement disclosures required by StatementNo.157, “Fair Value Measurements” and StatementNo.107,“Disclosures about Fair Value of Financial Instruments.” Statement No.159 is effective for the Company beginning January 1, 2008. The Company is in the process of determining the impact of adoption of this statement. In September 2006, the FASB issued Statement No. 157, “Fair Value Measurements.”Statement No. 157 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.Statement No. 157 is effective for the Company beginning January 1, 2008.The Company is in the process of determining the impact of adoption of this statement. 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Special Cautionary Notice Regarding Forward-looking Statements Statements and financial discussion and analysis contained in this Quarterly Report on Form 10-Q that are not historical facts are forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and is including this statement for purposes of invoking these safe harbor provisions. These forward-looking statements include information about possible or assumed future results of the Company’s operations or performance. Words such as “believe”, “expect”, “anticipate”, “estimate”, “continue”, “intend”, “may”, “will”, “should”, or similar expressions, identifies these forward-looking statements. Many possible factors or events could affect the future financial results and performance of the Company and could cause those financial results or performance to differ materially from those expressed in the forward-looking statement. These possible events or factors include, without limitation: — changes in interest rates and market prices, which could reduce the Company’s net interest margins, asset valuations and expense expectations; — changes in the levels of loan prepayments and the resulting effects on the value of the Company’s loan portfolio; — changes in local economic and business conditions which adversely affect the ability of the Company’s customers to transact profitable business with the Company, including the ability of borrowers to repay their loans according to their terms or a change in the value of the related collateral; — increased competition for deposits and loans adversely affecting rates and terms; — the Company’s ability to identify suitable acquisition candidates; — the timing, impact and other uncertainties of the Company’s ability to enter new markets successfully and capitalize on growth opportunities; — increased credit risk in the Company’s assets and increased operating risk caused by a material change in commercial, consumer and/or real estate loans as a percentage of the total loan portfolio; — the failure of assumptions underlying the establishment of and provisions made to the allowance for credit losses; — changes in the availability of funds resulting in increased costs or reduced liquidity; — increased asset levels and changes in the composition of assets and the resulting impact on our capital levels and regulatory capital ratios; — the Company’s ability to acquire, operate and maintain cost effective and efficient systems without incurring unexpectedly difficult or expensive but necessary technological changes; — the loss of senior management or operating personnel and the potential inability to hire qualified personnel at reasonable compensation levels; and — changes in statutes and government regulations or their interpretations applicable to bank holding companies and our present and future banking and other subsidiaries, including changes in tax requirements and tax rates. All written or oral forward-looking statements attributable to the Company are expressly qualified in their entirety by these cautionary statements. The Company undertakes no obligation to publicly update or otherwise revise any forward-looking statements, whether as a result of new information, future events or otherwise. 12 Management’s Discussion and Analysis of Financial Condition and Results of Operations of the Company analyzes the major elements of the Company’s balance sheets and statements of income. This section should be read in conjunction with the Company’s Condensed Consolidated Financial Statements and accompanying notes and other detailed information appearing elsewhere in this document. Overview The Company recorded net income of $3.1million for the three months ended June 30, 2007, down approximately $319,000 compared with net income of $3.4million for the same quarter in 2006. The Company’s diluted earnings per share (“EPS”) for the three months ended June 30, 2007 was $0.28, a decrease of $0.03 per diluted share compared with diluted EPS of $0.31 for the same quarter in 2006. Net income for the six months ended June 30, 2007 was $6.2 million, a decrease of approximately $460,000 compared with $6.6 million for the same period in 2006. The Company’s diluted EPS for the six months ended June 30, 2007 was $0.55, a decrease of $0.05 compared with $0.60 for the same period in 2006. Total assets were $1.38billion at June 30, 2007, up approximately $116.1million or 9.2% compared with $1.27 billion at December31, 2006. Investment securities at June 30, 2007 were $164.4million, down approximately $17.1 million or 9.4% compared with $181.5million at December31, 2006.Net loans at June 30, 2007 were $1.07billion, up approximately $192.5 million or 22.0% compared with $875.1million at December31, 2006. Total deposits at June 30, 2007 were $1.20 billion, up approximately $123.0million or 11.4% compared with $1.08billion at December31, 2006. The Company’s return on average assets (“ROAA”) for the three months ended June 30, 2007 and 2006 was 0.91% and 1.15%, respectively.The Company’s ROAA for the six months ended June 30, 2007 and 2006 was 0.95% and 1.16%, respectively. Shareholders’ equity at June 30, 2007 was $111.8 million compared with $105.9million at December31, 2006, an increase of approximately $5.9 million or 5.6%.The Company’s return on average equity (“ROAE”) for the three months ended June 30, 2007 and 2006 was 11.04% and 14.06%, respectively.The Company’s ROAE for the six months ended June 30, 2007 and 2006 was 11.31% and 13.95%, respectively. Details of the changes in the various components of net income are further discussed below. Results of Operations Net Interest Income and Net Interest Margin. For the three months ended June 30, 2007, net interest income, before the provision for loan losses, was $14.2million, up approximately $1.0 million or 7.6% compared with $13.2million for the same quarter in 2006. The increase was due primarily to loan growth and increases in average yield on earning assets.The increase reflects a $4.4 million increase in interest income that was partially offset by a $3.4 million increase in interest expense. Average interest-earning assets for the three months ended June 30, 2007 were $1.27billion, up approximately $167.3 million or 15.1% compared with $1.11billion for the same quarter in 2006. The weighted average yield on interest-earning assets for the three months ended June 30, 2007 was 8.09%, up 39 basis points compared with 7.70% for the same quarter in 2006. The increase in yield was the result of an increase in loans, which had higher yields, and a decline in other interest-earning assets, which had lower yields. Average interest-bearing liabilities for the three months ended June 30, 2007 were $1.02billion, up approximately $139.8million or 15.9% compared with $878.9 million for the same quarter in 2006. The weighted average rate paid on interest-bearing liabilities for the three months ended June 30, 2007 was 4.51%, up 84 basis points compared with 3.67% for the same quarter in 2006. For the six months ended June 30, 2007, net interest income, before the provision for loan losses, was $27.9million, up approximately $1.9 million or 7.3% compared with $26.0million for the same period in 2006. The increase was due primarily to loan growth and increases in average yield.The increase reflects an $8.5 million increase in interest income that was partially offset by a $6.6 million increase in interest expense.Average interest-earning assets for the six months ended June 30, 2007 were $1.23billion, up approximately $147.5million or 13.6% compared with $1.09billion for the same period in 2006. The weighted average yield on interest-earning assets for the six months ended June 30, 2007 was 8.06%, up 48 basis points compared with 7.58% for the same period in 2006.The increase in yield was the result of an increase in loans, which had higher yields, and a decline in other interest-earning assets, which had lower yields.Average interest-bearing liabilities for the six months ended June 30, 2007 were $977.0million, up approximately $119.3million or 13.9% compared with $857.7million for the same period in 2006. The weighted average rate paid on interest-bearing liabilities for the six months ended June 30, 2007 was 4.42%, up 94 basis points compared with 3.48% for the same period in 2006. The net interest margin for the three months ended June 30, 2007 was 4.48%, down 31 basis points compared with 4.79% for the same quarter in 2006.The decrease was primarily the result of higher interest rates incurred on interest-bearing deposits, which increased 92 basis points from the same period in 2006. The yield on average earning assets increased 39 basis points, which was offset by an increase in the cost of average earning assets of 70 basis points. The net interest margin for the six months ended June 30, 2007 was 4.56%, down 26 basis points compared with 4.82% for the same period in 2006. The decrease was primarily the result of higher interest rates incurred on interest-bearing deposits, which increased 102 basis points from the same period in 2006. For the six months ended June 30, 2007, the yield on average earning assets increased 48 basis points, which was offset by an increase in the cost of average earning assets of 74 basis points. 13 Total Interest Income. Total interest income for the three months ended June 30, 2007 was $25.7 million, up approximately $4.5 million or 20.9% compared with $21.2 million for the same period in 2006. Total interest income for the six months ended June 30, 2007 was $49.3million, up approximately $8.5 million or 20.8% compared with $40.8million for the same period in 2006.The higher interest income for both the three and six months ended June 30, 2007, compared with the same periods in 2006, was primarily due to loan growth and increases in average yield. Interest Income from Loans. Interest income from loans for the three months ended June 30, 2007 was $22.9million, up approximately $5.1 million or 28.4% compared with $17.8million for the same quarter in 2006. The increase was the result of a higher volume of loans.Average total loans for the three months ended June 30, 2007 were $1.03billion compared with average total loans for the same quarter in 2006 of $803.1million, an increase of approximately $228.8million or 28.5%. For the three months ended June 30, 2007, the yield on average total loans was 8.90%, down 1 basis point compared with 8.91% for the same quarter in 2006. Interest income from loans for the six months ended June 30, 2007 was $43.5million, up approximately $9.2million or 27.0% compared with $34.3million for the same period in 2006. The increase was the result of a higher yield on loans and a higher volume of loans.Average total loans for the six months ended June 30, 2007 were $983.1million compared with average total loans for the same period in 2006 of $788.1million, an increase of approximately $195.0million or 24.8%. For the six months ended June 30, 2007, the yield on average total loans was 8.93%, up 16 basis points compared with 8.77% for the same period in 2006. Approximately $757.5 million or 69.9% of the total loan portfolio are variable rate loans that periodically reprice and are sensitive to changes in market interest rates.At June 30, 2007, the yield on average total loans was approximately 65 basis points above the prime rate.To lessen interest rate sensitivity in the event of a falling interest rate environment, the Company originates variable rate loans with interest rate floors.At June 30, 2007, approximately $512.1 million in loans or 47.2% of the total loan portfolio were variable rate loans with interest rate floors that carried a weighted average interest rate of 8.93%.At June 30, 2006, variable rate loans with interest rate floors carried a weighted average interest rate of 9.19% and comprised 56.4% of the total loan portfolio. Interest Income from Investments. Interest income from investments (which includes investment securities, Federal Funds sold, and other investments) for the three months ended June 30, 2007 was $2.8million, a decrease of approximately $640,000 or 18.8% compared with $3.4million for the same quarter in 2006.Average total investments for the three months ended June 30, 2007 were $241.2million compared with average total investments for the same quarter in 2006 of $302.7million, a decrease of approximately $61.5 million or 20.3%. The decrease in interest income from investments and average total investments was primarily the result of maturities and paydowns on the investment portfolio, which was reinvested in loan growth.For the three months ended June 30, 2007, the average yield on investments was 4.60% compared with 4.51% for the same quarter in 2006, an increase of 9 basis points. Interest income from investments for the six months ended June 30, 2007 was $5.7 million, down approximately $763,000 or 11.7% compared with $6.5million for the same period in 2006.Average total investments for the six months ended June 30, 2007 were $249.7million compared with average total investments for the same quarter in 2006 of $297.2million, a decrease of approximately $47.5 million or 16.0%. The decrease in interest income from investments and average total investments was primarily the result of maturities and paydowns on the investment portfolio, which was reinvested in loan growth.For the six months ended June 30, 2007, the average yield on investments was 4.64% compared with 4.42% for the same quarter in 2006, an increase of 22 basis points. Total Interest Expense. Total interest expense for the three months ended June 30, 2007 was $11.5million, up approximately $3.5 million or 42.6% compared with $8.0million for the same quarter in 2006. Total interest expense for the six months ended June 30, 2007 was $21.4million, up approximately $6.6 million or 44.6% compared with $14.8million for the same period in 2006. Interest expense increased for both the three and six months ended June 30, 2007 primarily due to increases in interest rates paid on deposits and growth in money market and time deposits. Interest Expense on Deposits. Interest paid on interest-bearing deposits for the three months ended June 30, 2007 was $10.7 million, up approximately $3.5 million or 48.3% compared with $7.2million for the same period in 2006. The increase was primarily due to higher interest rates paid for interest-bearing deposits and growth in money market and time deposits.Average interest-bearing deposits for the three months ended June 30, 2007 were $960.9 million compared with average interest-bearing deposits for the same quarter in 2006 of $817.0 million, an increase of $143.9million or 17.6%. The average interest rate paid on interest-bearing deposits for the three months ended June 30, 2007 was 4.45% compared with 3.53% for the same quarter in 2006, an increase of 92 basis points. The increase in interest rates primarily reflected the impact of market rate increases. Interest paid on interest-bearing deposits for the six months ended June 30, 2007 was $19.8million, up approximately $6.7million or 50.7% compared with $13.1million for the same period in 2006.The increase was primarily due to higher interest rates paid for interest-bearing deposits and growth in money market and time deposits.Average interest-bearing deposits for the six months ended June 30, 2007 were $916.7million compared with average interest-bearing deposits for the same period in 2006 of $795.4million, an increase of $121.3million or 15.3%. The average interest rate paid on interest-bearing deposits for the six months ended June 30, 2007 was 4.35% compared with 3.33% for the same period in 2006, an increase of 102 basis points.The increase in interest rates primarily reflected the impact of market rate increases. 14 Interest Expense on Junior Subordinated Debentures.Interest paid on junior subordinated debentures for the three months ended June 30, 2007 and 2006 was $525,000. Interest paid on junior subordinated debentures for the six months ended June 30, 2007 and 2006 was $1.1 million. Average junior subordinated debentures for the three and six months ended June 30, 2007 and 2006 were $36.1million. The average interest rate paid on junior subordinated debentures for the three and six months ended June 30, 2007 and 2006 was 5.76%. The junior subordinated debentures accrue interest at a fixed rate of 5.7625% until December 15, 2010, at which time the debentures will accrue interest at a floating rate equal to the 3-month LIBOR plus 1.55%. Interest Expense on Other Borrowings. Interest paid on other borrowed funds for the three months ended June 30, 2007 was $265,000, down approximately $51,000 compared with $316,000 for the same period in 2006.Interest paid on other borrowed funds for the six months ended June 30, 2007 was $589,000, down approximately $50,000 compared with $639,000 for the same period in 2006.The decrease in interest expense for both the three and six months ended June 30, 2007 was due to the payoff of Federal Home Loan Bank(“FHLB”) advances that were called on June 15, 2007. Average other borrowed funds for the three months ended June 30, 2007 were $21.7million compared with average other borrowed funds for the same quarter in 2006 of $25.7million, a decrease of $4.0million.The average interest rate paid on borrowed funds for the three months ended June 30, 2007 was 4.89%, compared with 4.92% for the same quarter in 2006, a decrease of 3 basis points.Average other borrowed funds for the six months ended June 30, 2007 were $24.2million compared with average other borrowed funds for the same period in 2006 of $26.2million, a decrease of $2.0million.The average interest rate paid on borrowed funds for the six months ended June 30, 2007 was 4.91%, compared with 4.92% for the same period in 2006, a decrease of 1 basis point. 15 The following tables present for the periods indicated the total dollar amount of interest income from average interest-earning assets and the resultant yields, as well as the interest expense on average interest-bearing liabilities, expressed both in dollars and rates for the periods indicated. No tax-equivalent adjustments were made and all average balances are daily average balances. Nonaccruing loans have been included in the tables as loans having a zero yield with income, if any, recognized at the end of the loan term. For The Three Months Ended June 30, 2007 2006 Average Outstanding Balance Interest Earned/ Paid Average Yield/ Rate(1) Average Outstanding Balance Interest Earned/ Paid Average Yield/ Rate(1) (Dollars in thousands) Assets Interest-earning assets: Total loans $ 1,031,921 $ 22,908 8.90 % $ 803,132 $ 17,839 8.91 % Taxable securities 164,353 1,768 4.31 199,122 2,130 4.29 Tax-exempt securities 6,205 76 4.91 15,295 187 4.90 Other investments 4,856 70 5.78 4,156 66 6.37 Federal funds sold and other short-term investments 65,774 850 5.18 84,154 1,021 4.87 Total interest-earning assets 1,273,109 25,672 8.09 1,105,859 21,243 7.70 Allowance for loan losses (12,490 ) (13,910 ) Total interest-earning assets, net of allowance for loan losses 1,260,619 1,091,949 Noninterest-earning assets 89,891 87,442 Total assets $ 1,350,510 $ 1,179,391 Liabilities and shareholders' equity Interest-bearing liabilities: Interest-bearing demand deposits $ 64,065 187 1.17 % $ 74,283 222 1.20 % Savings and money market accounts 237,231 2,316 3.92 169,210 1,170 2.77 Time deposits 659,576 8,162 4.96 573,549 5,801 4.06 Junior subordinated debentures 36,083 525 5.76 36,083 525 5.76 Other borrowings 21,748 265 4.89 25,746 316 4.92 Total interest-bearing liabilities 1,018,703 11,455 4.51 878,871 8,034 3.67 Noninterest-bearing liabilities: Noninterest-bearing demand deposits 203,075 188,646 Other liabilities 17,057 15,079 Total liabilities 1,238,835 1,082,596 Shareholders' equity 111,675 96,795 Total liabilities and shareholders' equity $ 1,350,510 $ 1,179,391 Net interest income $ 14,217 $ 13,209 Net interest spread 3.58 % 4.04 % Net interest margin 4.48 % 4.79 % (1) Annualized. 16 For The Six Months Ended June 30, 2007 2006 Average Outstanding Balance Interest Earned/ Paid Average Yield/ Rate(1) Average Outstanding Balance Interest Earned/ Paid Average Yield/ Rate(1) (Dollars in thousands) Assets Interest-earning assets: Total loans $ 983,146 $ 43,529 8.93 % $ 788,106 $ 34,270 8.77 % Taxable securities 167,639 3,632 4.37 204,592 4,339 4.28 Tax-exempt securities 6,548 161 4.96 15,986 393 4.96 Other investments 4,897 138 5.68 4,251 121 5.74 Federal funds sold and other short-term investments 70,598 1,818 5.19 72,348 1,659 4.62 Total interest-earning assets 1,232,828 49,278 8.06 1,085,283 40,782 7.58 Allowance for loan losses (12,068 ) (13,861 ) Total interest-earning assets, net of allowance for loan losses 1,220,760 1,071,422 Noninterest-earning assets 85,514 84,631 Total assets $ 1,306,274 $ 1,156,053 Liabilities and shareholders' equity Interest-bearing liabilities: Interest-bearing demand deposits $ 66,191 392 1.19 % $ 77,582 391 1.02 % Savings and money market accounts 204,557 3,636 3.58 156,442 1,917 2.47 Time deposits 645,923 15,763 4.92 561,360 10,828 3.89 Junior subordinated debentures 36,083 1,045 5.76 36,083 1,045 5.76 Other borrowings 24,208 589 4.91 26,200 639 4.92 Total interest-bearing liabilities $ 976,962 21,425 4.42 $ 857,667 14,820 3.48 Noninterest-bearing liabilities: Noninterest-bearing demand deposits 202,668 188,706 Other liabilities 16,725 13,968 Total liabilities 1,196,355 1,060,341 Shareholders' equity 109,919 95,712 Total liabilities and shareholders' equity $ 1,306,274 $ 1,156,053 Net interest income $ 27,853 $ 25,962 Net interest spread 3.64 % 4.10 % Net interest margin 4.56 % 4.82 % (1) Annualized. 17 The following table presents the dollar amount of changes in interest income and interest expense for the major components of interest-earning assets and interest-bearing liabilities and distinguishes between changes in outstanding balances and changes in interest rates for the three and six months ended June 30, 2007 compared with the three and six months ended June 30, 2006. For purposes of this table, changes attributable to both rate and volume have been allocated to each accordingly. Three Months Ended June 30, Six Months Ended June 30, 2007 vs 2006 2007 vs 2006 Increase (Decrease) Due to Increase (Decrease) Due to Volume Rate Total Volume Rate Total (Dollars in thousands) Interest-earning assets: Loans $ 5,082 $ (13 ) $ 5,069 $ 8,481 $ 778 $ 9,259 Taxable securities (372 ) 10 (362 ) (784 ) 77 (707 ) Tax-exempt securities (111 ) - (111 ) (232 ) - (232 ) Other investments 11 (7 ) 4 18 (1 ) 17 Federal funds sold and other short-term investments (223 ) 52 (171 ) (40 ) 199 159 Total increase in interest income 4,387 42 4,429 7,443 1,053 8,496 Interest-bearing liabilities: Interest-bearing demand deposits (31 ) (4 ) (35 ) (57 ) 58 1 Savings and money market accounts 470 676 1,146 590 1,129 1,719 Time deposits 870 1,491 2,361 1,631 3,304 4,935 Other borrowings (49 ) (2 ) (51 ) (49 ) (1 ) (50 ) Total increase in interest expense 1,260 2,161 3,421 2,115 4,490 6,605 Increase (decrease) in net interest income $ 3,127 $ (2,119 ) $ 1,008 $ 5,328 $ (3,437 ) $ 1,891 Provision for Loan Losses. Provisions for loan losses are charged to income to bring the Company’s allowance for loan losses to a level which management considers adequate to absorb probable losses inherent in the loan portfolio. The provision for loan losses for the three months ended June 30, 2007 was $468,000, up approximately $280,000, compared with $188,000 for the same period in 2006.The provision for loan losses for the six months ended June 30, 2007 was $605,000, up approximately $159,000, compared with $446,000 for the same period in 2006. Although asset quality improved with a $5.2 million or 38.5% reduction in total nonperforming assets since June 30, 2006, the provision for loan losses increased as a result of the $254.4 million or 30.8% growth in total loans since June 30, 2006. The allowance for loan losses as a percent of total loans (net of unearned discounts, interest, and deferred fees) at June 30, 2007 and 2006 was 1.17% and 1.56%, respectively. The allowance for loan losses as a percent of total loans at December 31, 2006 was 1.29%. Noninterest Income. Noninterest income for the three months ended June 30, 2007 was $2.0 million, down approximately $45,000 or 2.3% compared with the same three months in 2006. Noninterest income for the six months ended June 30, 2007 was $3.7 million, down approximately $200,000 or 5.2% compared with the same period in 2006. The decrease in noninterest income for the six months ended June 30, 2007 was primarily due to a decrease in service fees as a result of fewer NSF service charges (down $306,000), and a reduction in check cashing fees (down $55,000). The decrease in noninterest income was partially offset by a $251,000 gain on sale of SBA loans that occurred in the second quarter of 2007. Noninterest Expenses. Noninterest expenses for the three months ended June 30, 2007 were $10.9 million, up approximately $1.2 million or 12.8% compared with $9.7 million for the same period in 2006.Noninterest expenses for the six months ended June 30, 2007 were $21.1 million, up $1.9 million or 10.2% compared with $19.2 million for the same period in 2006.Changes in the components of noninterest expenses are discussed below. Salaries and benefits expense for the three months ended June 30, 2007 was $6.3 million, up $919,000 compared with $5.3 million for the same period in 2006. Salaries and benefits expense for the six months ended June 30, 2007 was $12.0 million, up $1.4 million compared with $10.6 million for the same period in 2006.The increase for both the three and six months ended June 30, 2007 was primarily due to an increase in personnel at Metro United. Occupancy and equipment expense for the three months ended June 30, 2007 was $2.0 million, up $384,000 or 23.2% compared with $1.7 million for the same period in 2006.Occupancy and equipment expense for the six months ended June 30, 2007 was $4.0 million, up $810,000 or 25.3% compared with $3.2 million for the same period in 2006. The increase for both the three and six months ended June 30, 2007 was primarily due to the addition of four new branches in California opened in the first half of 2007 and a new branch in Plano, Texas opened in the third quarter of 2006. 18 Other noninterest expense for the three months ended June 30, 2007 was $2.7 million, up $179,000 compared with $2.5 million for the same period in 2006.Significant components of the increase primarily included increases in business development expenses (up $127,000), telecommunications expense (up $98,000) and the provision for unfunded lending commitments (up $95,000), which were offset by a decrease in professional fees (down $418,000). Other noninterest expense for both the six months ended June 30, 2007 and 2006 was $5.2 million.For the six months ended June 30, 2007, increases in telecommunications expense (up $163,000), business development expense (up $137,000), and the provision for unfunded commitments (up $227,000) were offset by decreases in professional fees (down $555,000) and consultant fees (down $306,000). The Company’s efficiency ratio for the three months ended June 30, 2007 was 67.13% compared with 63.67% for the same quarter in 2006, and was primarily due to an increase in noninterest expense discussed above.The Company’s efficiency ratio for the six months ended June 30, 2007 was 66.98%, compared with 64.25% for the same period in 2006. Income Taxes. Income tax expense for the three months ended June 30, 2007 and 2006 was $1.8million and $1.9 million, respectively. The Company’s effective tax rate was 36.80% and 36.25% for the three months ended June 30, 2007 and 2006, respectively.Income tax expense for the six months ended June 30, 2007 and 2006 was $3.6million. The Company’s effective tax rate was 37.13% and 35.17% for the six months ended June 30, 2007 and 2006, respectively.The increase in the effective tax rate for the six months ended June 30, 2007 was primarily the result of an increase in the amount of non-deductible compensation cost and an increase in Metro United’s provision for loan losses, which is non-deductible for California state income taxes. Financial Condition Loan Portfolio. Total loans at June 30, 2007 were $1.08 billion, up $193.7 million or 21.9% compared with $886.6 million at December31, 2006. Compared with the loan level at December31, 2006, commercial and industrial loans increased $52.8 million and real estate loans increased $141.7million during the six months ended June 30, 2007.At June 30, 2007 and December31, 2006, the ratio of total loans to total deposits was 89.67% and 81.96% respectively. At the same dates, total loans represented 78.02% and 69.89% of total assets, respectively. The following table summarizes the loan portfolio of the Company by type of loan: As of June 30, 2007 As of December 31, 2006 Amount Percent Amount Percent (Dollars in thousands) Commercial and industrial $ 419,834 38.73 % $ 367,072 41.25 % Real estate mortgage Residential 7,410 0.69 4,847 0.55 Commercial 535,034 49.36 424,431 47.70 542,444 50.05 429,278 48.25 Real estate construction Residential 37,895 3.50 27,781 3.13 Commercial 76,762 7.08 58,311 6.55 114,657 10.58 86,092 9.68 Consumer and other 6,942 0.64 7,332 0.82 Gross loans 1,083,877 100.00 % 889,774 100.00 % Unearned discounts, interest and deferred fees (3,602 ) (3,218 ) Total loans 1,080,275 886,556 Allowance for loan losses (12,661 ) (11,436 ) Loans, net $ 1,067,614 $ 875,120 Nonperforming Assets. Total nonperforming assets at June 30, 2007 were $8.3 million, a decrease of $3.9 million or 31.5% compared with $12.2 million at December 31, 2006.The decrease was primarily due ­­­­to the payoff of a loan on a commercial property in the amount of $2.8 million and a loan to a shrimp processing business in the amount of $1.1 million.At June 30, 2007, nonperforming assets primarily consisted of $5.5 million in nonaccrual loans, $411,000 in accruing loans that were 90 days or more past due, and $2.5 million in other real estate. Approximately $2.8million of the nonaccrual loans are collateralized by real estate, which represented 50.8% of total nonaccrual loans at June 30, 2007.Net nonperforming assets at June 30, 2007 were $5.6million compared with $9.3million at December31, 2006, a decrease of $3.7million or 40.0%. Other real estate decreased $283,000 to $2.5 million at June 30, 2007 compared with $2.7 million at December 31, 2006.The decrease was due to the sale of a commercial property. 19 The ratios for net nonperforming assets to total loans and other real estate at June 30, 2007 and December31, 2006 were 0.52% and 1.05%, respectively. The ratios for net nonperforming assets to total assets were 0.40% and 0.74% for the same periods, respectively. These ratios take into consideration guarantees from the United States Department of Commerce’s Small Business Administration (the “SBA”), the Export Import Bank of the United States (the “Ex-Im Bank”), an independent agency of the United States Government, and the Overseas Chinese Community Guaranty Fund (“OCCGF”), an agency sponsored by the government of Taiwan, which were $2.7 million at June 30, 2007 and $2.9million at December31, 2006. The Company is occasionally involved in the sale of certain federally guaranteed loans into the secondary market with servicing retained. Under the terms of the SBA program, the Company may repurchase any loan that may become classified as nonperforming. The Company’s nonperforming loans may increase during the period of time in which any loan repurchased is either restored to an accrual status or the Company files a claim with the SBA for the guaranteed portion of the loan. The following table presents information regarding nonperforming assets as of the dates indicated: As of June 30, 2007 As of December 31, 2006 (Dollars in thousands) Nonaccrual loans $ 5,474 $ 9,414 Accruing loans 90 days or more past due 411 29 Other real estate (“ORE”) 2,464 2,747 Total nonperforming assets 8,349 12,190 Nonperforming loans guaranteed by the SBA, Ex-Im Bank and OCCGF (2,746 ) (2,857 ) Net nonperforming assets $ 5,603 $ 9,333 Total nonperforming assets to total assets 0.60 % 0.96 % Total nonperforming assets to total loans and ORE 0.77 % 1.37 % Net nonperforming assets to total assets (1) 0.40 % 0.74 % Net nonperforming assets to total loans and ORE (1) 0.52 % 1.05 % (1) Net nonperforming assets are net of the loan portions guaranteed by the SBA, Ex-Im Bank and OCCGF. A loan is considered impaired, based on current information and events, if management believes that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement. All amounts due according to the contractual terms means that both the contractual interest payments and the contractual principal payments of a loan will be collected as scheduled in the loan agreement. An insignificant delay or insignificant shortfall in the amount of payment does not require a loan to be considered impaired. If the measure of the impaired loan is less than the recorded investment in the loan, a specific reserve is established for the shortfall as a component of the Company’s allowance for loan loss methodology. The Company considers all nonaccrual loans to be impaired. The following is a summary of loans considered to be impaired as of the dates indicated: As of June 30, 2007 As of December 31, 2006 (In thousands) Impaired loans with no SFAS No.114 valuation reserve $ 3,775 $ 6,715 Impaired loans with a SFAS No.114 valuation reserve 1,699 2,699 Total recorded investment in impaired loans $ 5,474 $ 9,414 Valuation allowance related to impaired loans $ 1,250 $ 900 The average recorded investment in impaired loans during the six months ended June 30, 2007 and the year ended December31, 2006 was $7.4 million and $12.1 million, respectively.Interest income on impaired loans of$15,000 and $48,000 was recognized for cash payments received during the three and six months ended June 30, 2007, respectively. 20 Allowance for Loan Losses and Reserve for Unfunded Lending Commitments. At June 30, 2007 and 2006, the allowance for loan losses was $12.7million and $12.9 million, respectively, or 1.17% and 1.56% of total loans, respectively.At December 31, 2006, the allowance for loan losses was $11.4million, or 1.29% of total loans.Net recoveries for the three months ended June 30, 2007 were $293,000 compared with net charge-offs of $1.0 million for the same period in 2006, and were primarily the result of a recovery of approximately $586,000 on a loan to a shrimp processing business, partially offset by a $300,000 write-down of a commercial loan. Net recoveries for the six months ended June 30, 2007 were $620,000 compared with net charge-offs of $710,000 for the same period in 2006. The Company maintains a reserve for unfunded commitments to provide for the risk of loss inherent in its unfunded lending related commitments. The process used in determining the reserve is consistent with the process used for the allowance for loan losses discussed below. The allowance for loan losses provides for the risk of losses inherent in the lending process. The allowance for loan losses is increased by provisions charged against current earnings and is reduced by net charge-offs. Loans are charged off when they are deemed to be uncollectible in whole or in part. Recoveries are recorded when cash payments are received. In developing the assessment, the Company relies on estimates and exercises judgment regarding matters where the ultimate outcome is uncertain. Circumstances may change and future assessments of credit risk may yield materially different results, resulting in an increase or decrease in the allowance for credit losses. The allowance for credit losses consists of the allowance for loan losses and the reserve for unfunded lending commitments and is maintained at levels that the Company believes are adequate to absorb probable losses inherent in the loan portfolio and unfunded lending commitments as of the date of the financial statements. The Company employs a systematic methodology for determining the allowance for credit losses that consists of four components: (1) a formula-based general reserve based on historical average losses by loan grade, (2) specific reserves on larger individual credits that are based on the difference between the current loan balance and the loan’s observable market price, (3) an unallocated component that reflects the inherent uncertainty of estimates and unforeseen events that allow MetroBank and Metro United to fully capture probable losses in the loan portfolio, and (4) a reserve for unfunded lending commitments. Policies and procedures have been developed to assess the adequacy of the allowance for loan losses and the reserve for unfunded lending commitments that include the monitoring of qualitative and quantitative trends including changes in past due levels, criticized and nonperforming loans, and charge-offs. In setting the general reserve portion of the allowance for loan losses, the factors the Company may consider include, but are not limited to, changes in the quality of the loan portfolio as determined by loan quality grades assigned to each loan, an assessment of known problem loans, potential problem loans, and other loans that exhibit weaknesses or deterioration, the general economic environment in the Company’s markets as well as the national economy, particularly the real estate markets, value of the collateral securing loans, payment history, cash flow analysis of borrowers and other historical information. After the aforementioned assessment of the loan portfolio, the general economic environment and other relevant factors, changes are implemented in the allowance for loan losses.While this methodology is consistently followed, future changes in circumstances, economic conditions or other factors could cause management to reevaluate the level of the allowance for loan losses. 21 The following tables present, for the periods indicated, an analysis of the allowance for credit losses and other related data: As of and for the Three Months Ended June 30, 2007 2006 (Dollars in thousands) Average total loans outstanding for the period $ 1,031,921 $ 803,132 Total loans outstanding at end of period $ 1,080,275 $ 825,920 Allowance for loan losses at beginning of period $ 11,900 $ 13,729 Provision for loan losses 468 188 Charge-offs: Commercial and industrial (301 ) (1,107 ) Real estate mortgage - - Real estate construction - - Consumer and other - (33 ) Total charge-offs (301 ) (1,140 ) Recoveries: Commercial and industrial 592 109 Real estate mortgage - - Real estate construction - - Consumer and other 2 19 Total recoveries 594 128 Net (charge-offs)/recoveries 293 (1,012 ) Allowance for loan losses at end of period 12,661 12,905 Reserve for unfunded lending commitments at beginning of period 919 539 Provision for unfunded lending commitments 107 13 Reserve for unfunded lending commitments at end of period 1,026 552 Allowance for credit losses at end of period $ 13,687 $ 13,457 Ratio of net (charge-offs)/recoveries to end of period total loans 0.03 % (0.12 )% 22 As of and for the Six Months Ended June 30, 2007 2006 (Dollars in thousands) Average total loans outstanding for the period $ 983,146 $ 788,106 Total loans outstanding at end of period $ 1,080,275 $ 825,920 Allowance for loan losses at beginning of period $ 11,436 $ 13,169 Provision for loan losses 605 446 Charge-offs: Commercial and industrial (520 ) (2,104 ) Real estate mortgage - (21 ) Real estate construction - - Consumer and other (7 ) (112 ) Total charge-offs (527 ) (2,237 ) Recoveries: Commercial and industrial 1,044 595 Real estate mortgage 99 851 Real estate construction - - Consumer and other 4 81 Total recoveries 1,147 1,527 Net (charge-offs)/recoveries 620 (710 ) Allowance for loan losses at end of period 12,661 12,905 Reserve for unfunded lending commitments at beginning of period 793 546 Provision for unfunded lending commitments 233 6 Reserve for unfunded lending commitments at end of period 1,026 552 Allowance for credit losses at end of period $ 13,687 $ 13,457 Ratio of allowance for loan losses to end of period total loans 1.17 % 1.56 % Ratio of net (charge-offs)/recoveries to end of period total loans 0.06 % (0.09 )% Ratio of allowance for loan losses to end of period total nonperforming loans (1) 215.14 % 137.33 % Ratio of allowance for loan losses to end of period net nonperforming loans (2) 403.35 % 176.35 % (1) Total nonperforming loans are nonaccrual loans plus loans over 90days past due. (2) Net nonperforming loans are nonaccrual loans plus loans over 90days past due, less loan portions guaranteed by the SBA, Ex-Im Bank and OCCGF. Securities. At June 30, 2007, the securities portfolio was $164.4 million, a decrease of$17.1 million or 9.4% compared with $181.5million at December31, 2006. The decrease was primarily due to principal payments and maturities on tax-free municipal bonds (“municipals”), mortgage-backed securities and collateralized mortgage obligations (“CMOs”).The securities portfolio is primarily comprised of mortgage-backed securities, collateralized mortgage obligations, obligations of U.S. government sponsored enterprises, and tax-free municipal bonds. The securities portfolio has been funded primarily by the liquidity created from deposit growth and loan prepayments in excess of loan funding requirements. Other investments, which include Federal Reserve Bank (“FRB”) and Federal Home Loan Bank (“FHLB”) stock and the investment in subsidiary trust were $4.8 million at June 30, 2007 and $4.9 million at December 31, 2006. Bank Owned Life Insurance (“BOLI”).During the second quarter of 2007, the Company purchased $25.0 million in BOLI.As a result of an increase in the cash surrender value, the BOLI increased to $25.1 million at June 30, 2007.The increase was recorded as other noninterest income in the condensed consolidated statements of income. 23 Deposits. At June 30, 2007, total deposits were $1.20 billion, up $123.0million or 11.4% compared with $1.08billion at December31, 2006, primarily due to growth in money market accounts and time deposits. Noninterest-bearing demand deposits at June 30, 2007 increased $1.7 million or 0.83% to $210.5million compared with $208.8million at December31, 2006. Interest-bearing deposits at June 30, 2007 increased $121.3 million or 13.9% to $994.2 million compared with $872.9 million at December 31, 2006. The Company’s ratios of noninterest-bearing demand deposits to total deposits at June 30, 2007 and December31, 2006 were 17.5% and 19.3%, respectively. Junior Subordinated Debentures.Junior subordinated debentures were $36.1million at June 30, 2007 and December 31, 2006. The junior subordinated debentures accrue interest at a fixed rate of 5.7625% until December 15, 2010, at which time the debentures will accrue interest at a floating rate equal to the 3-month LIBOR plus 1.55%. The debentures mature on December15, 2035, but are redeemable at the Company’s option at par plus accrued and unpaid interest on or after December15, 2010. The net proceeds to the Company from the sale of the debentures to the Company’s subsidiary trust, MCBI Statutory Trust I, were usedto fund the Company’s acquisition of Metro United. Other Borrowings. Other borrowings at June 30, 2007 were $10.7million, compared with $26.3 million at December31, 2006.The decrease in other borrowings is due to the payoff of the two ten-year loans totaling $25.0million from the FHLB of Dallas that were called on June 15, 2007.The decrease was offset by a short-term loan of $10.0 million from the FHLB of San Francisco. The loan, which bears interest at the prevailing rate determined by the FHLB of San Francisco, is callable daily at the discretion of the FHLB and can be repaid at any time with a one-day notice. The following table provides, for the periods indicated, an analysis of the Company’s other borrowings: As of and for the Six Months Ended June 30, 2007 As of and for the Year Ended December 31, 2006 (Dollars in thousands) FHLB notes: at end of period $ 10,000 $ 25,000 average during the period 23,404 25,247 maximum month-end balance during the period 25,000 25,000 Interest rate at end of period 5.48 % 4.99 % Interest rate during the period 5.08 % 5.05 % Federal Reserve TT&L: at end of period $ 739 $ 1,316 average during the period 804 702 maximum month-end balance during the period 1,062 1,316 Liquidity. The Company’s loan to deposit ratio at June 30, 2007 was 89.67%. As of this same date, the Company had commitments to fund loans in the amount of $306.8million. At June 30, 2007, the Company had stand-by letters of credit of $9.0million, for which the Company has recorded a liability of $12,000 at June 30, 2007, for the fair value of the Company’s probable obligations. Available sources to fund these commitments and other cash demands of the Company come from loan and investment securities repayments, deposit inflows, and unsecured lines of credit from the Federal Home Loan Banks of Dallas and San Francisco (“FHLBs”) as well as the Federal Reserve Bank (“FRB”) discount window. With its current level of collateral, the Company has the ability to borrow an additional $415.0 million from the FHLBs, $7.7 million from the FRB discount window, and $10.5 million from other correspondent banks. Capital Resources. Shareholders’ equity at June 30, 2007 was $111.8 million compared with $105.9million at December31, 2006, an increase of approximately $5.9 million. This increase was primarily the combined result of $6.2million in net income, and an increase in additional paid-in capital of $682,000 due to the effect of dividend reinvestment and stock-based compensation expense, partially offset by dividend payments of approximately $877,000, and an increase in accumulated other comprehensive loss of $236,000. 24 The following table provides a comparison of the Company’s and the Banks’ leverage and risk-based capital ratios as of June 30, 2007 to the minimum and well-capitalized regulatory standards: Minimum Required For Capital Adequacy Purposes To Be Categorized as Well Capitalized Under Prompt Corrective Action Provisions Actual Ratio At June 30, 2007 The Company Leverage ratio 4.00 % (1) N/A 9.16 % Tier 1 risk-based capital ratio 4.00 N/A 9.63 Risk-based capital ratio 8.00 N/A 11.16 MetroBank Leverage ratio 4.00 % (2) 5.00 % 8.72 % Tier 1 risk-based capital ratio 4.00 6.00 9.47 Risk-based capital ratio 8.00 10.00 10.57 Metro United Bank Leverage ratio 4.00 % (3) 5.00 % 9.85 % Tier 1 risk-based capital ratio 4.00 6.00 9.34 Risk-based capital ratio 8.00 10.00 10.38 (1) The Federal Reserve Board may require the Company to maintain a leverage ratio above the required minimum. (2) The OCC may require MetroBank to maintain a leverage ratio above the required minimum. (3) The FDIC may require Metro United to maintain a leverage ratio above the required minimum. Critical Accounting Estimates The Company has established various accounting estimates which govern the application of accounting principles generally accepted in the United States in the preparation of the Company’s consolidated financial statements. Certain accounting estimates involve significant judgments and assumptions by management which have a material impact on the carrying value of certain assets and liabilities; management considers such accounting estimates to be critical accounting estimates. The judgments and assumptions used by management are based on historical experience and other factors, which are believed to be reasonable under the circumstances. Because of the nature of the judgments and assumptions made by management, actual results could differ from these judgments and estimates which could have a material impact on the carrying values of assets and liabilities and the results of operations of the Company. The Company believes the allowance for loan losses is a critical accounting estimate that requires the most significant judgments and estimates used in the preparation of its consolidated financial statements. The Company’s allowance for loan loss methodology is based on guidance provided in SEC Staff Accounting BulletinNo.102, “Selected Loan Loss Allowance Methodology and Documentation Issues” and includes allowance allocations calculated in accordance with Statement of Financial Accounting Standards (SFAS) No.114, “Accounting by Creditors for Impairment of a Loan,” as amended by SFAS118, and allowance allocations determined in accordance with SFASNo.5, “Accounting for Contingencies.” In estimating the allowance for loan losses, management reviews the effect of changes in the local real estate market on collateral values, the effect of current economic indicators on the loan portfolio and their probable impact on borrowers and increases or decreases in nonperforming and impaired loans. Changes in these factors may cause management’s estimate of the allowance to increase or decrease and result in adjustments to the Company’s provision for loan losses. See — “Financial Condition — Allowance for Loan Losses and the Reserve for Unfunded Lending Commitments.” The Company believes goodwill is a critical accounting estimate that requires significant judgment and estimates used in the preparation of its consolidated financial statements. Goodwill is recorded for the excess of the purchase price over the fair value of identifiable net assets, including core deposit intangibles, acquired through a merger transaction.Goodwill is not amortized, but instead will be tested for impairment at least annually using both a discounted cash flow analysis and a review of the valuation of recent bank acquisitions.The discountedcash flow analysis utilizes a risk-free interest rate, estimates of future cash flow and probabilities as to the occurrence of the future cash flows. Other acquired intangible assets determined to have finite lives, such as core deposit intangibles, are amortized over their estimated useful lives in a manner that best reflects the economic benefits of the intangible asset.In addition, an impairment test will be performed periodically on these amortizing intangible assets. The Company believes stock-based compensation is a critical accounting estimate that requires significant judgment and estimates used in the preparation of its consolidated financial statements. The Company accounts for stock-based compensation in accordance with the fair value recognition provisions of SFAS No. 123R. The Company uses the Black-Scholes option-pricing model which requires the input of highly subjective assumptions. These assumptions include estimating the length of time employees will retain their vested stock options before exercising them (“expected term”), the estimated volatility of the Company’s common stock price over the expected term and the number of options that will ultimately not complete their vesting requirements (“forfeitures”). Changes inthe subjective assumptions can materially affect the estimate of fair value of stock-based compensation and consequently, the related amount recognized on the consolidated statements of income. 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk. There have been no material changes in the market risk information previously disclosed in the Company’s Annual Report on Form 10-K for the year ended December31, 2006. See Form 10-K, Item7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Financial Condition — Interest Rate Sensitivity and Liquidity.” Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures.As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of its management, including its Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures. Based on this evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934were effective as of the end of the period covered by this report. Changes in Internal Control over Financial Reporting. There were no changes in the Company’s internal control over financial reporting that occurred during the Company’s most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 26 PART II OTHER INFORMATION Item 1. Legal Proceedings The Company is involved in various litigation that arises from time to time in the normal course of business.In the opinion of management, after consultations with its legal counsel, such litigation is not expected to have a material adverse effect of the Company’s consolidated financial position, results of operations or cash flows. Item 1A. Risk Factors There have been no material changes in the Company’s risk factors from those disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Not applicable Item 3. Defaults Upon Senior Securities Not applicable Item 4. Submission of Matters to a Vote of Security Holders The Company’s 2007 Annual Meeting of Shareholders was held on May 4, 2007. At the meeting, the shareholders considered and acted upon the proposals listed below. 1. Tiong Loi Ang, Tommy F. Chen, Charles L. Roff and Joe Ting were elected as a Class III director. The Class III directors were elected to serve until the Company’s 2010 annual meeting of shareholders and each until their successors are duly elected and qualified. The shares voted for or withheld with respect to each director were as follows: Director For Withheld Class III Tiong Loi Ang 5,645,792 2,377,275 Tommy F. Chen 7,775,888 247,179 Charles L. Roff 7,780,590 242,477 Joe Ting 7,775,888 247,179 The following Class I and Class II directors continued in office after the 2007 Annual Meeting of Shareholders:Helen F. Chen, Shirley L. Clayton, George M. Lee, David Tai, Don Wang, May P. Chu, John Lee and Edward A. Monto. 2. The shareholders approved the MetroCorp Bancshares, Inc. 2007 Stock Awards and Incentive Plan.A total of 6,212,608 shares were voted in favor of the proposal, 523,561 shares were voted against the proposal, and 6,720 shares abstained from voting on the proposal. 3. The shareholders ratified the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of the Company for the year ending December 31, 2007. A total of 8,003,211 shares were voted in favor of the proposal, 14,635 shares were voted against the proposal and 5,220 shares abstained from voting on the proposal. Item 5. Other Information Not applicable 27 Item 6. Exhibits Exhibit Number Identification of Exhibit 3.1 - Amended and Restated Articles of Incorporation of the Company (incorporated herein by reference to Exhibit 3.1 to the Company's Registration Statement on Form S-1 (Registration No. 333-62667) (the "Registration Statement")). 3.2 - Articles of Amendment to Amended and Restated Articles of Incorporation. (incorporated herein by reference to Exhibit 3.2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2006) 3.3 - Amended and Restated Bylaws of the Company (incorporated herein by reference to Exhibit 3.2 to the Registration Statement). 4 - Specimen form of certificate evidencing the Common Stock (incorporated herein by reference to Exhibit 4 to the Registration Statement). 11 - Computation of Earnings Per Common Share, included as Note (5)to the unaudited Condensed Consolidated Financial Statements of this Form10-Q. 31.1* - Certification of the Chief Executive Officer pursuant to Rule13a-14(a) of the Securities Exchange Act of 1934, as amended. 31.2* - Certification of the Chief Financial Officer pursuant to Rule13a-14(a) of the Securities Exchange Act of 1934, as amended. 32.1** - Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section1350, adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2** - Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section1350, adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. * Filed herewith. ** Furnished herewith. 28 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. METROCORP BANCSHARES, INC. By: /s/ George M. Lee Date: August 8, 2007 George M. Lee Chief Executive Officer (principal executive officer) Date: August 8, 2007 By: /s/ David C. Choi David C. Choi Chief Financial Officer (principal financial officer/ principal accounting officer) 29 EXHIBIT INDEX Exhibit Number Identification of Exhibit 3.1 - Amended and Restated Articles of Incorporation of the Company (incorporated herein by reference to Exhibit 3.1 to the Company's Registration Statement on Form S-1 (Registration No. 333-62667) (the "Registration Statement")). 3.2 - Articles of Amendment to Amended and Restated Articles of Incorporation. (incorporated herein by reference to Exhibit 3.2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2006) 3.3 - Amended and Restated Bylaws of the Company (incorporated herein by reference to Exhibit 3.2 to the Registration Statement). 4 - Specimen form of certificate evidencing the Common Stock (incorporated herein by reference to Exhibit 4 to the Registration Statement). 11 - Computation of Earnings Per Common Share, included as Note (5)to the unaudited Condensed Consolidated Financial Statements of this Form10-Q. 31.1* - Certification of the Chief Executive Officer pursuant to Rule13a-14(a) of the Securities Exchange Act of 1934, as amended. 31.2* - Certification of the Chief Financial Officer pursuant to Rule13a-14(a) of the Securities Exchange Act of 1934, as amended. 32.1** - Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section1350, adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2** - Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section1350, adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. * Filed herewith. ** Furnished herewith.
